Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 1 of 12

SETTLEMENT AGREEMENT

This settlement agreement (the “Settlement Agreement”) is made by and between David
W. Carickhoff, solely in his capacity as the chapter 7 trustee (the “Trustee”) of the bankruptcy
estate of Mad Catz, Inc. (the “Debtor’’) and Logitech Europe S.A.; Logitech Inc.; Logitech UK
Limited; Logitech Technology (Suzhou) Co. Ltd.; and Logitech Asia Pacific Limited
(collectively, “Logitech” and together with the Trustee, the “Parties” and each a “Party”).

 

RECITALS

A. On March 30, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for
relief under chapter 7 of title 11 of the United States Code (as amended, the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).
The Office of the United States Trustee appointed the Trustee to serve as the chapter 7 trustee for
the Debtor’s bankruptcy estate.

B. Prior to the Petition Date, the Debtor, along with certain of its affiliates, and
Logitech entered into that certain Asset Purchase Agreement dated as of September 15, 2016 (the
“APA”). In connection with the APA, the Debtor and Logitech entered into that certain escrow
agreement dated as of September 15, 2016 (the “Escrow Agreement”). Pursuant to the APA and
the Escrow Agreement, two separate escrows were created as follows to be held by an escrow

agent (the “Escrow Agent”):

e One million United States Dollars ($1,000,000) to be held in a general escrow
account (the “General Escrow”) to satisfy any indemnification claims made by a
Buyer Indemnified Party (as that term is defined in the APA) during the Escrow
Period (as that term is defined in the APA); and

e One million United States Dollars ($1,000,000) to be held in a separate escrow
account to satisfy any indemnification claims made by a Buyer Indemnified Party
with respect to the tooling of certain assets purchased by Logitech (the “Tooling
Escrow’’).

GC. Prior to the Petition Date, Logitech timely made certain claims against the
Tooling Escrow. The Debtor’s deadline to dispute such claims expired, without dispute, prior to
the Petition Date. Thereafter, post-petition, the Escrow Agent released the remaining funds in
the Tooling Escrow, totaling $473,423.09, to the Trustee on behalf of the Debtor’s estate.

D. On October 9, 2017, the Trustee and Logitech Europe S.A. entered into a
stipulation granting limited relief from the automatic stay (the “Stipulation”) to Logitech to the
extent necessary to present a General Notice of a General Claim (as those terms are defined in
the Escrow Agreement) against the General Escrow to the Trustee and the Escrow Agent. On
October 10, 2017, the Bankruptcy Court entered an order approving the Stipulation.

E. The deadline for Logitech to assert claims under the General Escrow expired on
or about September 15, 2017. On or about September 13, 2017, Logitech issued a General

EXECUTION VERSION
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 2 of 12

Notice of a General Claim against the General Escrow (the “General Notice”) to the Trustee and
Escrow Agent. Pursuant to its General Notice, Logitech asserted that it would experience total
projected losses in excess of $2.5 million as a result of undisclosed defects in the assets
purchased under the APA, and that it was therefore entitled to an indemnification claim against
the Debtor and the General Escrow. In its General Notice, Logitech advised that it would not
agree to release any portion of the $1 million held in the General Escrow to the Trustee, and
demanded that the Escrow Agent release the entire amount held in the General Escrow to
Logitech.

F, On or about October 10, 2017, the Trustee timely issued a General Counter
Notice (the “General Counter Notice”) pursuant to Section 3.2(b) of the Escrow Agreement, by
which he objected to the release of any portion of the General Escrow to Logitech. Prior to and
after issuing the General Counter Notice, the Trustee had requested documents from Logitech
that would support Logitech’s claims for indemnification against the General Escrow.

G. Following the issuance of the General Notice and the General Counter Notice, the
Trustee and Logitech engaged in good faith, arm’s-length negotiations and exchanged documents
related to Logitech’s claim against the General Escrow. The Trustee and his professionals have
reviewed the documents and evaluated Logitech’s claim against the General Escrow.

H. Having engaged in good faith, arm’s-length negotiations, the Parties have agreed,
so as to avoid the cost, risks, and burdens that would be imposed by further litigation, and
without admitting any liability, to resolve all issues in connection with the APA, the Escrow
Agreement, the General Escrow, the General Notice, the General Counter Notice, and/or any
related issues on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is stipulated and agreed by and between the Parties as follows.

 

AGREEMENT
1. Incorporation of Recitals. The foregoing recitals are incorporated herein by
reference.
2 Settlement Effective Date. The effective date of this Settlement Agreement shall

 

be the first business day after the order approving this Settlement Agreement becomes final and
non-appealable (the “Settlement Effective Date”).

2. Release of General Escrow Funds. The Trustee and Logitech each acknowledge
and agree that, after payment of the remaining costs, fees, and expenses of the Escrow Agent as
may be required under the Escrow Agreement (if any):

a. 20% of the remaining funds in the General Escrow (including any accrued
interest) shall be wired from the General Escrow account to the Trustee,
on behalf of the Debtor’s estate, in accordance with the wire instructions
provided by the Trustee (the “Trustee Escrow Funds”); and

EXECUTION VERSION
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 3 of 12

b. 80% of the remaining funds in the General Escrow (including any accrued
interest) shall be wired from the General Escrow account to Logitech in
accordance with wire instructions provided by Logitech (the “Logitech
Escrow Funds”),

4, Disbursement Request. The Trustee and Logitech each acknowledge and agree
that, subject only to the occurrence of the Settlement Effective Date, this Settlement Agreement
shall constitute a Disbursement Request under section 3.2(a) of the Escrow Agreement. The
Parties jointly agree and shall instruct the Escrow Agent to disburse the General Escrow Funds in
accordance with the terms of this Settlement Agreement within five (5) days of the later of: (i)
presentment of a fully executed copy of this Settlement Agreement to the Escrow Agent and (ii)
the occurrence of the Settlement Effective Date. If requested by the Escrow Agent, the Parties
shall jointly prepare and deliver a Disbursement Request to the Escrow Agreement in the form
attached to the Escrow Agreement as Annex I.

3a Release by the Estate. Upon the Settlement Effective Date and subject to the
Trustee’s receipt of the Trustee Escrow Funds, the Debtor’s estate, the Trustee (solely in such
capacity), and their respective current and future estates, predecessors, successors and assigns,
hereby conclusively, absolutely, unconditionally, and irrevocably release and forever discharge:

a. Logitech and its past, current, and future estates, predecessors, successors
and assigns from any and all claims, avoidance rights (including those
under Chapter 5 of the Bankruptcy Code), complaints, duties, demands,
contracts, agreements, promises, liens, indebtedness, attorneys’ fees, suits,
obligations, costs, causes of action, damages, losses, rights, and liability of
any nature or character whatsoever whether in law or in equity, whether
known, unknown, or suspected, existing or prospective which have
accrued from the beginning of time to the date hereof; and

b. Logitech’s past and current affiliates, officers, directors, employees,
shareholders, owners, partners, representatives, insurers, agents and
attorneys, both individually and in their business capacities (collectively,
the “Logitech Releasees”) from any and all claims, avoidance rights
(including those under Chapter 5 of the Bankruptcy Code), complaints,
duties, demands, contracts, agreements, promises, liens, indebtedness,
attorneys’ fees, suits, obligations, costs, causes of action, damages, losses,
rights, and liability of any nature or character whatsoever solely arising
from, related to or in connection with the APA, the Escrow Agreement or
any related transactions between Logitech and the Debtor, whether in law
or in equity, whether known, unknown, or suspected, existing or
prospective which have accrued from the beginning of time to the date
hereof.

The foregoing release shall not limit nor be deemed to limit the rights of the Trustce or
the Debtor’s estate to enforce this Settlement Agreement in accordance with its terms

EXECUTION VERSION
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 4 of 12

6. Release _by Logitech. Upon the Settlement Effective Date and subject to
Logitech’s receipt of the Logitech Escrow Funds:

a. Logitech hereby conclusively, absolutely, unconditionally, and irrevocably
release and forever discharges the Debtor’s estate and the Trustee from
any and all claims, avoidance rights (including those under Chapter 5 of
the Bankruptcy Code), complaints, duties, demands, contracts,
agreements, promises, liens, indebtedness, attorneys’ fees, suits,
obligations, costs, causes of action, damages, losses, rights, and liability of
any nature or character whatsoever whether in law or in equity, whether
known, unknown, or suspected, existing or prospective which have
accrued from the beginning of time to the date hereof, and regardless of
whether or not evidenced by a filed proof of claim in the Bankruptcy
Case; and

b. the Logitech Releasees hereby conclusively, absolutely, unconditionally,
and irrevocably release and forever discharge the Debtor’s estate and the
Trustee from any and all claims, avoidance rights (including those under
Chapter 5 of the Bankruptcy Code), duties, demands, suits, obligations,
costs, causes of action, damages, losses, rights, and liability of any nature
solely arising from, related to or in connection with the APA, the Escrow
Agreement or any related transactions between Logitech and the Debtor,
whether known, unknown, or suspected, and regardless of whether or not
evidenced by a filed proof of claim in the Bankruptcy Case.

The foregoing release shall not limit nor be deemed to limit the rights of Logitech to
enforce this Settlement Agreement in accordance with its terms.

7. Bankruptcy Court Approval. Promptly after this Settlement Agreement is
executed by the Parties, the Trustee will file a motion with the Bankruptcy Court seeking
approval of the Settlement Agreement, including authorization to take all actions reasonably
necessary to effectuate the terms hereof. The Parties shall each use reasonable efforts to obtain
approval of the Settlement Agreement by the Bankruptcy Court. Each of the Parties agrees to
support the motion and not to object or support another party’s objection thereto. In the event
that the Bankruptcy Court does not approve this Settlement Agreement, the Settlement
Agreement shall be null and void and of no force and effect, and the Parties shall be returned to
the same positions they were in prior to execution of this Settlement Agreement, as if this
Settlement Agreement had never been executed.

8. Entire Agreement. This Settlement Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreement and discussions. This Settlement Agreement may
not be modified, amended or terminated except by an instrument in writing signed by an
authorized representative of each of the respective Parties.

EXECUTION VERSION
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 5 of 12

9. Construction. No Party shall be deemed the drafter of this Settlement Agreement.
The headings herein are solely for the convenience of the Parties and do not form a substantive
part of this Agreement. If any term or other provision of this Settlement Agreement is finally
held by a court having competent jurisdiction to be invalid, illegal or incapable of being enforced
by any rule of law or public policy: (i) said term or other provision shall be enforced to the
maximum extent allowed and/or reconstrued in order to effect the intent of the Parties as closely
as possible; and (ii) all other conditions and provisions of this Agreement not otherwise affected
shall nevertheless remain in full force and effect.

10. Representations by the Parties. The Parties acknowledge that they are entering
into this Settlement Agreement knowingly, freely and voluntarily and that the consideration
received by each of them is fair and adequate. The Parties represent and acknowledge that they
have conferred with and are represented by, or have been given the opportunity to confer with or
be represented by, independent legal counsel of their choice with respect to this Settlement
Agreement and all matters covered by or related to its subject matter. The Parties declare that
they fully understand all of the terms and provisions of this Settlement Agreement and regard the
same to be fair and reasonable.

11. Successors and Assigns, All rights of each Party hereunder shall inure to the
benefit of their respective successors, assigns, each and all of the Logitech Releasees, and all
obligations of each Party hereunder shall bind the successors, assigns, heirs, administrators,
executors and legal representatives and estate of each Party.

12. No Third Party Beneficiaries. Nothing in this Settlement Agreement is intended
or shall be construed to give any person, other than the Parties hereto, and their successors and
assigns, any legal or equitable right, remedy or claim under or in respect of this Settlement
Agreement or any provision contained herein.

13. Authority of Signatories. The persons executing this Settlement Agreement on
behalf of each Party represent and warrant that they have the authority to do so.

14. Governing Law. This Settlement Agreement shall be governed by and interpreted
in accordance with the laws of the State of Delaware, without regard to the conflict of laws of the
State of Delaware.

15. | Non-Reliance and Construction. The Parties have decided to execute this
Settlement Agreement based on information developed independently and not in reliance on
representations of any other party. The Parties agree that each of them has had a full opportunity
to participate in the drafting of this Settlement Agreement and, accordingly, any claimed
ambiguity shall be construed neither for nor against any Party.

16. No Admission; Reservation of Rights. The Parties understand and agree that any
claim, cause of action or defense that any Party may have against another is disputed, and that
the Parties are entering into this Settlement Agreement for the purpose of settling such disputes
by compromise in order to avoid further litigation. Neither the execution nor delivery of this

EXECUTION VERSION
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 6 of 12

Settlement Agreement shall constitute an admission of any wrongdoing or liability whatsoever
on the part of any of the Parties.

17. Further Assurances. The Parties hereby agree promptly to execute and deliver
any and all such further instruments and documents and to take all such further actions as may be
reasonably required by the other Party to effectuate the terms and conditions of this Settlement
Agreement,

18. | Costs and Expenses. Each Party agrees to be responsible for and to bear its own
costs, expenses and attorneys’ fees incurred in connection with the negotiations related to and the
preparation of this Settlement Agreement, and not to seek from each other reimbursement of any
such costs, expenses and attorneys’ fees.

19. Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction to adjudicate
matters arising under or in connection with this Settlement Agreement. Each of the Parties
hereby irrevocably consents to the jurisdiction of the Bankruptcy Court with respect to any
action to enforce the terms and provisions of this Settlement Agreement and expressly waives
any right to commence any such action in any other forum. EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY TRIAL FOR ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SETTLEMENT
AGREEMENT.

20. Counterparts. This Settlement Agreement may be executed in one or more
counterparts, including by facsimile or email attachment, each of which shall be deemed an
original, but all of which together constitutes one and the same instrument.

IN WITNESS WHEREOPF, the Parties have each approved and executed this Settlement
Agreement as of the date(s) set forth below.

[SIGNATURE PAGES FOLLOW]

EXECUTION VERSION
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 7 of 12

AGREED TO AND APPROVED:

Dated: Oc 1S s018

DAVID W. CARICKHOFF, SOLELY IN
HIS CAPACITY CHAPTER 7 TRUSTEE
OF THE ESTATE OF MAD CATZ, INC.

By: Ln a ee

VU
Name: David W. Carickhoff

Title: Chapter 7 Trustee
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 8 of 12

Dated: August 2° , 2018

{
LOGITECH/BUROPE S.A.

Name: Frangois Stettler / Ulysse ochat

 

Title: General Counsel EMEA / Senior Manager Legal Affairs
Case 17-10679-LSS Doc 171-1

Dated: August 20, 2018

LOGITECH INC.

“oS ren
Giz f -
By: eer : ‘ta a

Name: Bryan Ko

Title: General Counsel

Filed 10/03/18 Page 9 of 12
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 10 of 12

  

Dated: August aa. 2018

 

LOGITECH UK LIMITED

4
By: Cdl b, ee Ma |
if ) f
Name: Catlhicrine Bi jclat Gervais / Neal Ruczkowski

Title: Director Human Resources / Head of Western Europe

 

10

 
Case 17-10679-LSS Doc 171-1

Dated: August. a 2018

LOGITECH TE Ls OLOGY (SUZHOU)
1.06
Qn 7

B te BK

     
   
 

     

Title:

Filed 10/03/18 Page 11 of 12

 
Case 17-10679-LSS Doc171-1 Filed 10/03/18 Page 12 of 12

Dated: September 19, 2018

LOGITECH ASIA PACIFIC LIMITED

1 —  ——— ]

Name: Jean-Marc Fluckiger

Title: Director

12
